251 F.2d 615
Clark S. MARLOR, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 102.
Docket 24704.
United States Court of Appeals Second Circuit.
Argued January 9, 1958.
Decided January 31, 1958.

Petition by a taxpayer, who, to retain his temporary position as a teacher, was required to pursue studies for a graduate degree, to review a decision of the Tax Court of the United States, J. Edgar Murdock, Judge, disallowing as a deduction from gross income the expense of his graduate studies.
Harrop A. Freeman, Ithaca, N. Y. (Norman D. Freeman, Ithaca, N. Y., on the brief), for petitioner.
Melvin L. Lebow, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, and James P. Turner, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
We agree in all respects with the dissenting opinion of Judge Raum, 27 T.C. 624. Hill v. Commissioner, 4 Cir., 181 F.2d 906.


2
Reversed.